Citation Nr: 1435598	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for neuropathy of the lower extremities, to include as a result of in-service exposure to herbicides.

2. Entitlement to service connection for erectile dysfunction, claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1964 until March 1966. The Veteran died on September [redacted], 2010, with his perfected claim pending on appeal. The appellant claims as a surviving spouse. 
 
For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The RO granted the Appellant's request for substitution pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the Board will address the merits of these claims with the Appellant as the substituted party.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the RO. Prior to the Veteran's death, the Board remanded these issues to the RO for additional development. The development has been completed and the case has been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

2. Neuropathy of the lower extremities did not manifest during service or within one year of separation or within a year after the date of his last exposure to herbicide agents.

3. Service connection is not in effect for any disability. 


CONCLUSION OF LAW

1. Neuropathy of the lower extremities was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides in the Republic of Vietnam. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. Erectile dysfunction is not proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the September 2007 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the VA obtained a VA medical opinion in February 2014 in connection with the claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the medical opinion obtained in this case is adequate with regard to the issues on appeal, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and the medical literature, and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2010. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO schedule the Veteran for additional VA examination to evaluate the etiology of the Veteran's neuropathy of the lower extremities and erectile dysfunction. Although the Veteran died before examination could be scheduled, as noted, the RO did obtain a VA medical opinion regarding the etiology of the neuropathy of the lower extremities and erectile dysfunction. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and a VA medical opinion was obtained. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, organic diseases of the nervous system are chronic diseases. 38 U.S.C.A. § 1101. The appellant claims to have a lower extremity neurological disease. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's August 2007 secondary service connection claim, is potentially applicable. However, as the Board will find that there is no service-connected disability, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he developed neuropathy of the lower extremities due to exposure to Agent Orange during his service in Vietnam. His January 1964 pre-induction Report of Medical History reflects the Veteran's indication of having a history of cramps in his legs. Corresponding January 1964 pre-induction examination reflects that clinical evaluation of the lower extremities and neurologic was normal. His March 1966 separation Report of Medical History also reflects the Veteran's indication of having a history of cramps in his legs. Again, however, corresponding March 1966 separation examination reflects that clinical evaluation of the lower extremities and neurologic was normal.

A May 2007 report of EMG and nerve conduction testing showed "electrophysiological evidence of generalized sensorimotor polyneuropathy much worse in lower extremities with acute denervation, which can be seen in metabolic abnormalities, nutritional deficiencies, inflammatory disorders or toxins. There is also evidence of left lower lumbar radiculopathy." A June 2007 VA neurology clinic note reflects the Veteran's complaints of pain in his bilateral lower extremities with walking and moderate weakness in his bilateral lower extremities. He denied having symptoms in his upper extremities. The assessment was peripheral polyneuropathy of unclear etiology, worse in left lower extremity. The August 2007 VA neurology clinic note continues to document complaints of symptoms of and treatment for peripheral neuropathy. Subsequent VA treatment records chronicle treatment for various disorders

In the February 2014 VA medical opinion, the physician documented his review of records in the claims file. The physician opined that it was less likely than not that the Veteran's neuropathy of the lower extremities was related to service, specifically herbicide exposure therein. The physician explained that the Veteran had significant medical conditions that were not related to service that could be responsible for his neuropathy, including kidney failure. The physician stated that there was no evidence to support herbicide exposure as a cause for the Veteran's neuropathy (or erectile dysfunction). In this regard, the physician concluded that to state that the Veteran's conditions (neuropathy or erectile dysfunction) were due to herbicide exposure would be conjecture at best.

In this case, the Board finds that Veteran's neuropathy of the lower extremities was not related to his herbicide exposure during service.  The neuropathy of the lower extremities did not manifest to a compensable degree within a year after the date of his last exposure to herbicide agents. Moreover, the VA physician in the February 2014 VA medical opinion stated that there was no evidence to support herbicide exposure as a cause for the Veteran's neuropathy. Rather, the physician explained that the Veteran had significant medical conditions that were not related to service that could be responsible for his neuropathy, including kidney failure. 

Additionally, there is no evidence of neuropathy, an organic disease of the nervous system, shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board acknowledges the March 1966 separation Report of Medical History reflects the Veteran's indication of having a history of cramps in his legs. However, no examiner at the time, or since, has established that this finding was sufficient to establish a neurologic disease. In sum, characteristic manifestations sufficient to identify the disease (neuropathy, an organic disease of the nervous system) entity were not noted. Additionally, there is no assertion of continuity of or evidence of neuropathy within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his neuropathy was a result of service (in part because of the Agent Orange regulation). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). However, in this case, the Board finds the opinion of the VA physician in the February 2014 VA medical opinion statement to be more probative. The VA physician is a medical professional who reviewed the claims file and considered the reported history. The physician used his expertise in reviewing the facts of this case and determined that the neuropathy of the lower extremities was unrelated to the Veteran's period of service, including presumed exposure to herbicides therein. It is clear that the physician fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's neuropathy of the lower extremities was related to causes other than service.

As service connection is not established for neuropathy of the lower extremities (or any other condition), the Board must also find that the claim of service connection for erectile dysfunction, claimed as secondary to a service-connected disability must be denied.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. Without a service-connected disease or injury, award of service connection for a secondary disability predicated on an underlying service-connected disease or injury is simply not established.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for neuropathy of the lower extremities, to include as a result of in-service exposure to herbicides and entitlement to service connection for erectile dysfunction, claimed as secondary to a service-connected disability must be denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for neuropathy of the lower extremities, to include as a result of in-service exposure to herbicides is denied.

Entitlement to service connection for erectile dysfunction, claimed as secondary to a service-connected disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


